Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/21/21 has been entered.

 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   
The claims recite a system and a method; therefore, the claims pass step 1 of the eligibility analysis.  
For step 2A, the claim(s) recite(s) an abstract idea of verifying charitable causes are supported by a business and offering for sale goods and services provided by the business that support the causes.  This is considered to be defining a certain method of organizing human activities.


receiving information from a business supporting one or more causes;  
the business supports the one or more causes by selling goods and services with a portion of sales for the goods and services going to the one or more causes;
automatically 5verifying the one or more causes supported by the business based on the sales of the goods and services; 
the verifying is performed using two or more of automatic databases searches, automatic search algorithms, communications to the one or more causes, and user input; and 
communicating goods and services offered by the business in response to the one or more causes being verified
distributing the goods and services offered by the business in response to sales of the goods and services to a plurality of users

The above limitations are reciting a process by which goods and services are being offered for sale and distributed after sale, where the businesses that are selling the goods and services contribute to causes such as charities, and where the business support for the charities is being verified.  This represents a fundamental economic practice in the form of a sales activity (crowd funding via sales of goods/services) and/or a marketing activity (cause based marketing advertising businesses that are verified as contributing to charitable causes).  This includes the advertising of the businesses that 
For these reasons the claims are found to be reciting an abstract idea.   
For claim 1, the additional elements of the claim are considered to be the following limitations:
The claimed platform that is configured to receive the information from a plurality of businesses and that is utilized to perform the claimed verifying and the fact that the communications are electronic. The examiner notes that the language of “utilizing” with respect to the use of the platform to do the verifying step is broad language that does not require the platform to be solely performing this step.  The language of “utilizing the platform” is broad and includes the acts of a human being using the platform (such as using a computer) to review charitable giving data and other information to determine if the charitable giving has been verified.  The claimed utilizing is broad and allows for a human being to be the one that is doing the actual verifying.  People utilize computers and other devices every day to accomplish various tasks where the tasks are still being 
For claims 12, 16, the additional elements are the plurality of electronic devices (wireless devices) executing a sales application, a platform accessible by the devices, and the claimed processor and memory with instructions that causes the processor to perform the steps that define the abstract idea.
For claims 1, 12 and 16, the judicial exception is not integrated into a practical application (2nd prong of eligibility test for step 2A) because the additional elements of the claim amount to a link to a particular technological environment such as the use of computing device(s) with a processor and memory that are merely being used as a tool to execute the abstract idea, see MPEP 2106.05(f), 2106.05(h).  The claim is simply instructing one to practice the abstract idea by using a generically recited platform or a platform that can be accessed by electronic devices, which includes in the claim scope devices such as general purpose computers connected via the Internet.  This amounts to a mere instruction to practice the invention using generic computers or other electronic computing devices to perform the steps that define the abstract idea.  The same is found for the limitation that is reciting the communications as being electronic.  The claimed electronic communications is just claiming the use of a computer or other computing type of device and is akin to merely instructing one to use digital communications (such as email as opposed to paper mail).  This is just linking the execution of the judicial exception to a particular technological environment, namely implementation by computers.  This is indicative of the fact that the claim has not directed to the abstract idea identified by the examiner.
For claims 1, 12, 16, for step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not amount to more than simply instructing one to practice the abstract idea by using a generically recited electronic devices and platform, or the platform that comprises a processor and memory, as addressed above for the 2nd prong, to perform steps that define the abstract idea.  This does not render the claims as being eligible.  See MPEP 2106.05(f), 2106.05(h).  The rationale set forth for the 2nd prong of the eligibility test above is also applicable to step 2B in this regard so no further comments are necessary.  This is consistent with the recently issued 2019 PEG.  
	For claims 2, 13, 17, determining the causes are verified and determining whether support provided by the business is accurate utilizing the automated verification of automatic databases and automatic search algorithms, are further defining the same abstract idea that was recited in claims 1, 12, 16.  This is part of the process of verifying the businesses so that the goods and services can be sold.  These elements are part of the abstract idea of the claim.  The claimed electronic nature to the verification has been treated in the same manner as set forth for claims 1, 12, 16 and is a general link to computer implantation and the use of electronic devices.  This does not provide for integration into a practical application at the 2nd prong and does not amount to significantly more at step 2B.  Applicant is again referred to MPEP 2106.05(f) in this regard.

	For claims 4, 5, 6, 19, adding the business as an authorized business in response to…, importing information associated with the business, and tracking updates to the information associated with the business are reciting a further embellishment of the same abstract idea that was found for claims 1, 16.   The claimed “platform” has been treated in the same manner as set forth for claims 1 and 16.  The use of the platform is akin to an instruction for one to use a computer or computers connected via a network and does not render the claims eligible at the 2nd prong or at step 2B.
For claims 7, 14, 20, presenting authorized businesses, displaying causes, and enabling the sales of goods and services are elements that are considered to be part of the abstract idea of the claim.  These steps are in part what defines the process by which goods and services are made available for sale and still places the claim into the category of being a certain method of organizing human activities.  The platform has been treated in the same manner as set forth for claims 1, 12 and 16 and is considered to be a mere instruction for one to practice the abstract idea using generic computers.  The claimed platform includes a processor with memory and is nothing more than a recitation to computer implementation of the abstract idea.  Additionally, for the display of data, even if not part of the abstract idea of the claim the mere display of data is an insignificant extra solution activity that does not provide for integration at the 2nd prong.  Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017) indicated that the mere displaying of data is a well understood, routine, and conventional function. Accordingly, a conclusion that the display step is well‐understood, routine, conventional activity is supported under Berkheimer.
For claim 8, displaying the one or more causes supported by the plurality of consumers is considered to be part of the abstract idea of the claim.  Alternatively, if not part of the abstract idea it is noted that the display of the claimed data is an insignificant extra solution activity that does not provide for integration at the 2nd prong.  Data display is also a well understood activity that for step 2B does not amount to reciting significantly more. The Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017) indicated that the mere displaying of data is a well understood, routine, and conventional function. Accordingly, a conclusion that the display step is well‐understood, routine, conventional activity is supported under Berkheimer.
For claims 9, 15, 18, communicating the one or more causes as claimed using preferences is considered to be part of the abstract idea of the claims.  People can communicate using words or writing on paper so what is claimed is still considered to be placing the claims into the category of being a method of organizing human activities.  
nd prong or at step 2B.
For claim 11, sending a receipt to each consumer as claimed is also found to be part of the abstract idea of the claims.  Providing a receipt for economic transactions involving the sale of goods and services is part of the abstract idea and can be done manually by people.  This does not represent an additional element for consideration at the 2nd prong or at step 2B.
Therefore, for the above reasons claims 1-20 are rejected as being directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 
For claims 1, 12, 16, the applicant has amended the claim to recite that the verifying that the causes are supported by the business is based on the sales of the goods and services.  The examiner has reviewed the originally filed specification and cannot find disclosure to this limitation, and it does not seem to make any sense anyway from a functional standpoint.  The specification discloses in paragraphs 003, 012, 014, and 015 that donations to the various causes is verified.  The specification discloses that the system verifies if the causes are supported by the business by determining whether or not donations, time and support are being provided to the business as asserted by the business, see page 3 of the specification.  The original disclosure teaches that the verification is based on donations and support made to charity, not based on the sales of the goods and services.  Just because a business sells goods and services does not mean that they have followed through and made donations to charity in some manner whether it be financial donations or donations of time.  The claim scope allows for just the sales of good and services to be used to verify that the causes are supported, which is not possible without information about what the causes actually received.  Therefore, not only is this limitation considered to be new matter that is not supported by the original disclosure, but this limitation also suffers from a written description problem because the specification does not teach how can determine if a business supports a cause by just looking at the sales of goods and 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 10-14, 16, 17, 19, 20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Denk, Jr. et al. (20070250381) in view of Ehring (20070124163).
For claims 1, 12, 16, Denk discloses a system and method that allows businesses to register with a central computer system (a website) in order to be able to sell goods and services to consumers, such that when a consumer makes a purchase, a donation is made to charity (where the charity has registered, been verified, and is accepted).  The claimed plurality of electronic devices that have a sales application to display goods and services.  Denk teaches that the system uses a website to register the participants and that allows for goods and services to be linked to charities and offered for sale, etc..  For this reason the claimed “sales platform” is considered to be satisfied by the system of Denk that is disclosed as performing the claimed functions.  This platform facilitates the sale and distribution of the items to the users as claimed.  Selling a good and completing the transaction for the sale results in the good being sent to the user and this is facilitated by utilizing the platform, satisfying what is claimed.  The system of Denk inherently requires a processor and memory because one cannot host a website on the Internet and perform the claimed functions of Denk without using a computing device.  Denk discloses that information from a business supporting one or more causes is received, see paragraphs 007 and 025 where it is disclosed that businesses register and provide information about the business, and/or that a business profile is received.  This satisfies the claimed receiving of information from a business supporting one or more causes”.  Businesses that want to participated in the system of Denk and that support charities by making donations in response to consumers purchasing goods and services (known as cause based marketing), are disclosed as being able to sign up and register in the system of Denk.  This satisfies the claimed business that supports one or more causes.  Paragraph 006 teaches that verification of the bonafides of organizations occurs.  

Related to the following obviousness rejection of claims 1, 12, and 16, the examiner also notes that for claims 2, 13, 17, not disclosed by Denk is that it is determined whether or not the support provided by the business regarding the causes is accurate.  
Ehring discloses a system and method by which a business can have their charitable donating activities documented, verified, and publicized in an effort to allow the companies to demonstrate social responsibility to consumers and to use their charitable giving as a competitive factor in the market, see paragraph 010.  This is a similar if not the same concept as is disclosed in the instant specification as far as why it is desirable to verify charitable giving for businesses.  Cause based marketing is discussed in paragraph 003 of Ehring.  Associating charitable donations to a company is disclosed as building reputation and customer loyalty.  Paragraphs 010 and 011 of Ehring recognizes that companies (businesses) benefit by documenting and making donating activities public, because it improves their competitive context.  Paragraph 015 discloses that charitable activities of organizations is stored and updated so it can be verified.  Information is disclosed as being verified by checking entered information against previously stored information and by maintaining a member database.  This a database search of previously stored information.  The term “automatic” to describe the database search does not preclude any human involvement in the search, (see Collegenet v Applyyourself –where the court noted that in combination with the use of “comprising” in a claim, the mere recitation to “automatically” does not exclude human interaction, but allows for the function to be human initiated or interrupted).  A search is automatically done when a person presses an enter button to initiate a database search.  A database search is a search that provides results, and satisfies the claimed automatic database search and the use of an automatic search algorithm (inherent to any search system that provides search results).  Paragraph 016 discloses that it is desirable to verify the donations made by a business by providing a donation receipt and verifying that the receipt is accurate.  This is teaching that the verifying is performed using “user input”, which is any of the data that is related to the donation receipt and that is used to confirm that it is accurate.  Ehring also discloses in paragraph 036 that data regarding donation activities is stored in a database, and paragraph 040 teaches that uploaded documents and receipts regarding donations and charitable activities is received.  Paragraph 040 discloses that the information is sent to a person for review.  This is considered to satisfy the claimed use of “electronic communications” to perform the verifying and this also teaches the claimed user verification of claims 12 and 16.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Denk with the further ability to verify the causes that are supported by the businesses by performing an automatic database search using a search algorithm (an electronic verification), or by using user input such user verification) as taught by Ehring, so that the businesses can benefit from the publication and marketing of the fact they are supporting charitable causes.  The reason that it would be desirable to perform the verification of the causes that are supported by the businesses flows from the teachings of Ehring as far as allowing a business to have their charitable donating activities documented, verified, and publicized in an effort to allow the companies to demonstrate social responsibility to consumers and to use their charitable giving as a competitive factor in the market, see paragraph 010 of Ehring.
The claimed communicating of the goods and services offered by the business in response to the causes being verified is satisfied by a business having their goods and services displayed by the system of Denk upon registration and acceptance into the system of Denk, so that consumers can make purchases and have donations be made to the charity that is associated with the business.  Once the various charitable causes have been verified as being supported in the system of Denk, the charities chosen by the business will be associated with the goods and services offered by businesses for sale to consumers.  This claimed element flows from the above combination of Denk in view of Ehring.  A business can have their charitable donating activities documented, verified, and publicized in an effort to allow the companies to demonstrate social responsibility to consumers and to use their charitable giving as a competitive factor in the market, see paragraph 010.
determine whether the support given by a business in regards to a cause is accurate, such as by having the business submit donation receipts and checking to ensure they are accurate, as taught by Ehring.  This would yield the predictable result of having the business donation activities verified as being accurate to further improve their standing to consumers as far as their donations to charity are concerned.  Allowing businesses to have their donation activities verified and determined to be accurate provides the businesses with the additional benefits taught by Ehring as far as competitive context and would have been obvious to one of ordinary skill in the art.
With respect to the verifying being based on the sale of goods and services, as this is best understood by the examiner due to the new matter issues and based on the original disclosure in the specification, the verification has to be based on actual support given to the causes to determine if the cause is being supported, so when a business is selling goods and  is alleging that they are making donations to charities based on the sales, it would have been obvious to look at the sales of the goods to ensure that the proper amounts have been given to the charities.  When one is verifying that donation have been made to a charity, it would have been obvious to look at the portions of proceeds from sales that were given to the causes/charities to verify that the business is doing what they asserted in terms of support for the causes.  This would have been obvious to one of ordinary skill in the art.
For claims 2, 13, 17, flowing from that which has been addressed for claim 1, 12, 16, it would have been obvious to one of ordinary skill in the art before the effective 
For claims 7, 14, 20, businesses are presented in a sale platform as claimed, as was addressed for claim 1.  The claimed labeling of the businesses as being “authorized” is considered to be satisfied by Denk.  In paragraph 026 of Denk it is disclosed that businesses must adhere to certain standards to be able to use the system.  In that sense, Denk is teaching that only authorized businesses (those that are deemed to be reputable and/or that satisfy certain criteria) are allowed to use the system.  This results in authorized businesses being presented in a sales platform with displaying of goods and services and enabling consumers to purchase the goods and services.  This is satisfied by Denk.
For claim 8, Denk teaches that information regarding purchases and donations and charities and businesses is stored and made available for review.  See paragraph 025 where disclosure is made to providing sales reports and other metrics.  Also see paragraphs 022 and 038.  Reports covering the amount of money donated to the 
For claim 10, the associating of the purchase with a cause based action is satisfied the act of associating a purchase to a donation being made by a business in Denk, see paragraph 0389 for example.  The associating of the purchase and cause based action with an account of the consumer is the act of storing the purchase transaction and the fact that a donation was made to charity in an account associated with the user, see paragraph 035 for example.  The claimed associations are disclosed by Denk.
For claim 11, see paragraph 008 of Denk where a charity receipt is disclosed.  This satisfies the claimed sending of a receipt for the purchase of an item and the cause based action (donation to charity).  
For claims 3, 19, not disclosed by Denk is that additional information is requested if the verification is not able to be performed.
	Ehring teaches in paragraph 040 that if a verification of a charity is not successful, the customer has the opportunity to correct any falsely entered data and re-entering of data can occur.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Denk with the ability to determine whether the support given by a business, such as by having the business submit donation receipts and checking to ensure they are accurate, as taught by Ehring.   Ehring teaches in paragraph 040 that if a verification of a charity is not successful, the customer has the opportunity to correct any falsely entered data and re-entering of data can occur.  This is a teaching that if a verification is unable to be performed, more information can be requested of the customer or business being verified so that verification can occur. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Denk with the ability to request more information from the business and causes when verification cannot occur of the donation activities of a business.  When verifying the cause or the support from the business for the cause, if the verification cannot occur, it would have been obvious to request more information so that verification can occur, as is taught by Ehring.  	
For claims 4, 19, not disclosed by Denk is that the business is added as an authorized business in response to verifying that the causes are supported.  Flowing form the above obviousness of modifying Denk in view of Ehring as set forth for claims 2 and 3, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the business as an authorized business by certifying the business as one that has had its charitable giving to certain charities verified.  This is the purpose of Ehring and providing this to Denk would have been obvious to one of ordinary skill in the art.
For claims 5, 19, see paragraph 025 of Denk where it is disclosed that information is imported.  This satisfies the claimed step of “importing information associated with the businesses or the causes”.
For claim 19, in addition to the above, see paragraphs 010 and 026.  Denk tracks and stores all information for the goods and services provided, purchases made, 
For claim 6, see paragraphs 010 and 026.  Denk tracks and stores all information for the goods and services provided, purchases made, donations made, etc..  This satisfies what is claimed as far as “information associated with the authorized business and the one or more causes”.

Claims 9, 15, 18, is/are rejected under 35 U.S.C. 103 as being unpatentable over Denk, Jr. et al. (20070250381) in view of Ehring (20070124163) and further in view of examiner official notice.
For claims 9, 15, 18, the claimed communicating of the causes supported by each of the consumers based on purchases is satisfied by Denk disclosing that donation history for the consumers can be provided, such as all donations made through the purchase of goods, see paragraph 034-035.  This is a step of communicating the causes supported by the consumer.  Not disclosed is that the communicating is done using preferences.  
The examiner takes official notice of the fact that it is known in the art of viewing financial data such as donations and tax information to allow users to view data such as receipts and tax documents by date ranges (a preference).  Filtering of data is the act of using preferences as claimed and appears to be what is claimed from a reading of the specification (that does not make it clear what the preferences even are).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Denk with the ability to allow users to filter the donation 
Response to arguments
	The traversal of the 101 rejection is not found to be persuasive.  On pages 9-10 of the reply the applicant argues that the practical application of the claims is provided by the fact that the invention is currently being used by the applicant to verify, communicate, and distribute goods and services offered by businesses that are supporting various causes that have been verified as is recited in the claims.  While this may be true, that is not what is meant by a “practical application” when one is performing an eligibility analysis commensurate with the guidance in the 2019 PEG and in view of controlling case law.  The claims themselves by way of additional elements must somehow provide for more than the abstract idea itself and this cannot be shown by arguing that the invention is currently being used to do what is claimed.  That is not relevant to the eligibility analysis.  
On page 10 the applicant argues that the claims recite a platform is used to perform some of the claimed activities and argues that they are not performed by humans.  Applicant argues that this means that the claims cannot be an abstract idea.  This is not persuasive.  The mere presence of a computer or a platform in the claim does not mean that an abstract idea is not being recited.  The October update for the 20129 PEG 
	Applicant states on page 10 that the information of the claim is used to distribute goods and services and argues that this is not an abstract idea.  The concept of offering goods and services for sale, even if combined with donations to charity as is claimed, is an economic practice that is most certainly a certain method of organizing human activities.  Sales activities, advertising, economic transactions, are all examples of certain methods of organizing human activities that is set forth in the PEG.  The argument is not persuasive.
	On pages 10-11 the applicant argues that the claims are directed to an improvement.  Applicant argues that in the past it was inefficient to verify causes supported by businesses because of the time and effort required.  While that may be, that has nothing to do with any alleged improvement to technology or a technical field that would somehow render the claims eligible.  The citation to CoreWireless is noted but is not persuasive and is nothing more than a general allegation of eligibility.  The 
	On page 11 applicant argues that many people can benefit from the claimed invention so it is not abstract because it improves over prior art.  This is not persuasive and is taken as a mere allegation of eligibility.  People can benefit from many types of abstract ideas, but if the innovation and improvement is in the abstract idea itself, it is not eligible. In SAP AMERICA, INC., Plaintiff-Appellee v. INVESTPIC, LLC, the court stated:
We affirm. We may assume that the techniques claimed are “[g]roundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 89–90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating § 102 novelty.”); Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1315 (Fed. Cir. 2016) (same for obviousness) (Symantec). The claims here are ineligible because their innovation is an innovation in ineligible subject matter. Their subject is nothing but a series of mathematical calculations based on selected information and the presentation of the results of those calculations (in the plot of a probability distribution function). No matter how much of an advance in the finance field the claims recite, the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the nonabstract application realm. An advance of that nature is ineligible for patenting. 

Therefore, arguing that people can benefit from the invention and that it improves over the prior art is not persuasive to show claim eligibility.
	On page 11 the applicant argues step 2B.  The applicant argues that the invention presents a technology based solution of verifying support for causes and applicant alleges that this amounts to significantly more.  This is not persuasive.  The 

Next, the platform verifies causes supported by the business (step 304). The 20verification may be performed utilizing electronic and physical resources. For example, the platform may automatically search databases, records, statements, and other applicable data and information that verifies money, effort, hours, and other material contributions or support from the business to the specified cause(s). The applicable information may also be gathered together as a resource for a user or administrator responsible for performing25 ultimate verification. In one embodiment, the platform may send one or more messages (e.g., emails, in-application messages, phone calls, texts, written requests, etc.) to verify that the causes are supported. For example, email messages may be sent to email addresses on record for the charitable cause. The message may specify the contribution that the business has purportedly made with a yes or no verification available. In some30 embodiments, multiple verifications may need to be performed for different products/services, charitable organizations/causes/interests, contribution levels, and so14 GCO Docket No.: Xenia-P0001forth. Verification efforts may be supplemented by human interactions, input, intelligence, or verification as required. 


While the claimed invention may use technology, the claimed invention is not a technology based solution of verifying the causes that amounts to significantly more at step 2B.  For claimed verifying includes sending a message to ask a human being to do the actual verification.  Arguing that amounts to a technological based solution is a hard sell in the opinion of the examiner.
The citation to Bascom is noted on page 11 of the reply, but is not persuasive.  The applicant just alleges that the claims are similar to Bascom and generally alleges that the claims recite a unique ordering of steps similar to Bascom.  The pending claims 
On pages 11-12 the applicant argues that the claims have real world implications for anyone that has tried to buy from a company that supports a cause or tried to run a company that supports causes.  While this may be true, and even if this is accurate, that fact has nothing to do with a proper claim eligibility analysis that is compliant with the 2019 PEG.  Just because something is helpful and useful does not mean it is eligible in view of 35 USC 101.  These arguments are not persuasive and are not based on the 2019 PEG and a proper eligibility analysis.
The 101 rejection is being maintained.
The traversal of the prior art rejection is not persuasive.  The arguments are based on the amendment to the claims.  The current 103 rejection of record addresses the new claim scope and moots the arguments from the applicant.  
With respect to the verifying being based on the sale of goods and services, as set forth in the rejection of record, as this is best understood by the examiner due to the new matter issues and based on the original disclosure in the specification, the verification has to be based on actual support given to the causes to determine if the cause is being supported, so when a business is selling goods and is alleging that they are making donations to charities based on the sales (as is taught by Denk), it would have been obvious to look at the sales of the goods to ensure that the proper amounts have been given to the charities.  When one is verifying that donation have been made to a charity where the donations come from the sales of goods and services, it would have been obvious to look at the portions of proceeds from sales that were given to the 
With respect to the argument that the prior art does not distribute the goods by utilizing the platform, the goods per the specification and claim scope can be anything, so to the extent the platform is actually distributing anything, it is facilitating the offering of items to users to allow them to be sold to users, where the items are intended to be given to users (distributed).  That is how the sales of items work, a user buys and item, and the item is sent to the user.  The argument that the goods in Denk are not being distributed after sale is not persuasive.  If that were true, the examiner would then have to question under 35 USC 112, 1st, how something like furniture or a table can be distributed by the claimed sales platform.   This limitation does not define over the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS WILLIAM RUHL whose telephone number is (571)272-6808.  The examiner can normally be reached on M-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DENNIS W RUHL/           Primary Examiner, Art Unit 3687